IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ELA GONZALEZ,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4315

MCDONALD'S AND
AMERISURE INSURANCE
CO.,

      Appellees.


_____________________________/

Opinion filed October 4, 2016.

An appeal from an order of the Judge of Compensation Claims.
Margret G. Kerr, Judge.

Date of Accident: December 6, 2011.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

William H. Rogner and Zal Linder, Winter Park, for Appellees.


PER CURIAM.

      The court having received the September 6, 2016, order of the Supreme Court

of Florida quashing this court’s opinion of February 18, 2015, and remanding the

matter for reconsideration upon application of Castellanos v. Next Door Co., 192

So. 3d 431 (Fla. 2016), and finding that reversal is warranted in light of that opinion,
the order of the Judge of Compensation Claims is REVERSED and this case is

REMANDED for proceedings consistent with that opinion.

     REVERSED and REMANDED.

WETHERELL, BILBREY, and KELSEY, JJ., CONCUR.




                                     2